—Appeal from a judgment of the Supreme Court (Kane, J.), entered September 8,1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review, inter alia, a determination of respondent permitting the appropriation of petitioner’s inmate funds to repay mandatory surcharges.
Petitioner, a prison inmate, initiated this CPLR article 78 proceeding to challenge the appropriation of funds from his prison account to satisfy two mandatory surcharges imposed as the result of the criminal convictions for which he was incarcerated. We affirm Supreme Court’s dismissal of the petition. Penal Law § 60.35 (5) (a) authorizes the collection of mandatory surcharges from, inter alia, funds from outside sources that have been deposited in the inmate’s prison account. Prison Directive 2788 (III) (B) (2) (b) (2) further provides that an inmate, such as petitioner, who has two outstanding encumbrances, must surrender 40% of his earned wages and all outside funds sent to the facility on his behalf for the purpose of repayment. We conclude that the petition challenging this practice and its enabling legislation was properly dismissed (see, People v Arthur, 234 AD2d 792, 793).
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.